DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
It is acknowledged that Claims 2, 8 and 14 were amended in the response filed on 10/15/2021.  
Claims 2-19 are pending.
Response to Arguments
Applicant’s arguments with respect to amendment portions of claim(s) 2, 8 and 14 have been considered but are not persuasive.  Specifically, Applicant submits that Hansen, Delli, and Gyongyi fail to describe, plural friend webpage entries posted by a first friend on different ones of plural network user services of a single operator.  Examiner respectfully submits that Hansen describes in para. 0087, a network of plurality of social network servers (e.g. different ones of plural network user services) and social network users, where each social network user have restricted access to eachothers’ private social network data based on whether they are friends with eachother.  As such, the described users providing search input in para. 0018, 0043, in the perspective of each using the interface 410 (para. 0042) (e.g. operator), searching the network of plurality of social network servers and the returned matching results are from those social network users that are friends of the searching user (see para. 0048).  Furthermore these search results are from different selectable social network sites (see Fig. 6 and corresponding paragraphs).  It should be further understood that the results returned for the search is based on whether there is actual matching social network data that was provided by the searchers 
For example, Fig. 6 in Hansen, describes a keyword search of “biking” made by an Andrew Hansen.  Andrew Hansen selected to search their associated social network site(s) the example shows that Facebook was selected however both Facebook and LinkedIN (multiple social network site(s)) can be selected.  The result was a photo (Ref. 612) and link (Ref. 612) of a particular social network data posted by Scott Hansen (Andrew Hansen’s friend) related to “biking”.  If Andrew Hansen also selected LinkedIN (Ref. 692b) and Scott Hansen also posted social network data related to biking on LinkedIN.  The results would also include the matching “biking” social network data posted by Scott Hansen from LinkedIN.  Which would teach, “plural friend webpage entries posted by a first friend (e.g. social network data from Facebook and LinkedIN related to “biking” from Scott Hansen) on different ones of plural network user services of a single operator (e.g. Facebook and LinkedIN sites that Andrew Hansen is associated with)”.
In addressing whether the displayed results described as “social network data” in Hansen can be interpreted as equivalent to Applicant’s “webpage entries of users”.  Paragraph [0034, 0075] further describes social network data as “photographs, comments, videos, status indicators, addresses, and events posted in a social network” posted by respective users on their social network service and can be search and provided as search results as described by 
Also regarding whether the displayed results is organized in the combined list as claimed.  Hansen in (Fig. 6 and corresponding paragraphs [0050-0052]) shows a combined list of both social network data from friends (e.g. friends webpage entries) and other matching results from internet search (e.g. common webpage entries). Delli was previously incorporated to further describe the organization of the plurality of friend webpage entries previously amended.  However, currently the amendments recite, “wherein the combined list includes a combined entry showing plural friend webpage entries posted by a first friend on different ones of the plural network user services of the operator, and the combined entry is identified with a name of the first friend”.  As described above, provided that Andrew Hansen selected multiple social networks that Andrew is associated, Facebook AND LinkedIN, and Scott Hansen also posted content related to “biking” on Scott’s LinkedIN page.  The Andrew Hansen would receive returned matching social networking data that include posted content from Scott Hansen from Facebook and LinkedIN.  Based on Fig. 6 of Hansen would the displayed social networking data is associated with “Scott Hansen” (Andrew Hansen’s friend’s name Scott Hansen).
Delli, further describes organizing plurality of content related to a particular friend under their names, see Fig. 10.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claim(s) 2, 3, 6-9, 12-15, 18 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansen et al. (US 20100174709 A1) in view of Delli et al. (US 20110035329 A1).
Regarding claim 2, Hansen discloses:
a searching method, comprising: generating, by an operator of plural network user services, a user page database including webpage entries of users of the plural network user services, at least by (paragraph [0042] describes the user interface that provides the search and interaction (eg. an operator) with the backend servers further described in paragraph [0087], a network of plurality of social network servers (e.g. plural network user services) and database of private social network data, where private social network data is interpreted as webpage entries of users as it is further shown that the private social network data are provided to respective social network servers)
receiving a search request through a search service of the operator, the search request including a keyword from a terminal of a user, at least by (paragraph [0018, 0043] which discloses users inputting keyword search, and receiving user keyword search input, paragraph [0042] describes the user interface that provides the search and interaction)
searching, using the search service of the operator for a plurality of common webpage entries according to the keyword, searching for a plurality of friend webpage entries of friends of the user in two or more of the plural network user service of the operator according to the keyword, at least by (para. 0018, 0043, in the perspective of each using the interface 410 (para. 0042) (e.g. operator), searching the network of plurality of social network servers and the returned matching results are from those social network users that are friends of the searching user (see para. 0048).  Furthermore these search results are from different selectable social network sites (see Fig. 6 and corresponding paragraphs).  Refer to argument provided above which describes how Hansen discloses, searching for a plurality of friend webpage entries of friends of the user in two or more of the plural network user service of the operator according to the keyword) 
determining a page score for each webpage entry of the plurality of common webpage entries and the plurality of friend webpage entries, the page scores indicating a degree of importance of the keyword in the respective common webpage or the respective friend webpage entry, at least by (paragraph [0074, 0092], which ranks common webpage entries and the plurality of friend webpage entries, the ranking is based on the keyword matching within common webpage entries and the plurality of friend webpage entries (as interpreted above), such ranking is interpreted as page scores, further in paragraph [0047, 0092] the matching of keywords corresponding ranking of entries represents how (more or less) relevant the entries are to the searched keyword, which as such the ranking (i.e. page score) indicating a degree of importance of the keyword in the respective common webpage or the respective friend webpage entry as recited in the claims.)
weighting the page scores of only the plurality of friend webpage entries by multiplying the page scores of only the plurality of friend webpage entries by a friend factor, at least by (paragraph [0048], 0098] describes applying weighting term to the ranking of matched entries based on the “presence or absence of an established social network relationship”, meaning the weighting term is applied to the ranking of match entries if such entries has the presence of an established social network relationship (e.g. friend) with the searcher (i.e. weighting the page scores of  entries from friends of the searcher) such application of the weighting term is interpreted as the friend factor, it is further known by one skilled in the art at the time of the invention that weighting can be applied to ranking by mathematical algorithms including simple multiplication factors.  See (Lee, col. 34 lines 19-24) for further support of known multiplication factors for applying weights.
generating, by processing circuitry of an information processing apparatus, a combined list of webpage entries that includes a first subset of the plurality of common webpage entries and a second subset of the plurality of friend webpage entries based on the page scores for the plurality of common webpage entries and the weighted page scores for the plurality of friend webpage entries, at least by (paragraph [0092-0094, 0048, 0049, 0053] describes combined list of search results of common webpage entries and friend webpage entries as interpreted above, and presenting them in a hierarchy based on ranking and applied weight of corresponding pages.)
wherein the combined list includes a combined entry showing plural friend webpage entries posted by a first friend on different ones of the plural network user services of the operator, and the combined entry is identified with a name of the first friend,  As AND LinkedIN, and Scott Hansen also posted content related to “biking” on Scott’s LinkedIN page.  The Andrew Hansen would receive returned matching social networking data that include posted content from Scott Hansen from Facebook and LinkedIN.  Based on Fig. 6 of Hansen would the displayed social networking data is associated with “Scott Hansen” (Andrew Hansen’s friend’s name Scott Hansen).
and sending the generated combined list of webpage entries to the terminal, at least by (paragraph [0093, 0100] discloses providing search results items according to the hierarchy to be displayed.)
While Hansen may show that each social networking data (e.g. friend webpage entries) can be associated with the friend’s name that posted the content.  Delli is further incorporated to show that plurality content provided by   by a particular friend can be  organized so that the plurality of content from a particular friend is identified under their names, see Fig. 10. Where, es a social search for “dentist” near Sonoma, CA., the search results match the search term (combined list) displays a plurality of fiends: Michael alikelist, Michael McConachie, Bob Gemmell; and under each friend showing a plurality of friend webpage entries that matches the search term, such as Daffnum Richard DDS, Dempsey Willam E DDS, Berner Carol DDS being identified with the name of a particular friend “Michael alikelist”)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention made to incorporate the teaching of Delli into the teaching of Hansen as  one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing search results grouped to show preferences of friends as taught by Delli in para. 0048.
As per claim 3, claim 2 is incorporated and Hansen discloses:
wherein a number of the first subset of the plurality of common webpage entries is greater than a number of the second subset of the plurality of friend webpage entries, (such limitation appears to be a statement of intended use, in any case as shown above and in paragraph [0053] Hensen discloses, the ability to retrieve relevant entries from nonsocial network data, POIs from other users which are being interpreted as common webpage entries, and POIs form friends of the searcher interpreted as friend webpage entries, it should be understood that the number common webpage entries may exceed (greater than a number) than friend webpage entries, see Fig. 6 where the is one friend webpage entries (Ref. 610) and 4 common webpage entries (Ref. 20, 642a-c))
As per claim 4, claim 3 is incorporated and Hansen discloses:
wherein the number of the first subset of the plurality of common webpage entries and the number of the second subset of the plurality of friend webpage entries are predetermined for a plurality of different searches, at least by (paragraph [0053] which indicates that the search results which includes common webpage entries and friend webpage entries, and include any number which incorporates predetermined numbers of common webpage entries and friend webpage entries)
As per claim 6, claim 2 is incorporated and Hansen discloses:
wherein the first weighting factor is greater than 1, at least by (paragraph [0048] “search results can be weighted… POIs of the social network users in a searcher's friends list are weighted” and paragraph [0098] “the weighting term may be the presence or absence of an established social network relationship, the choice of the weight factor applied (ie. greater than 1) is a design choice and other weight factors such as a percentage, fraction, absolute values, etc., would achieve equivalent indications of apply a particular weight
As per claim 7, claim 2 is incorporated and Hansen discloses:
wherein the combined list of webpage entries is sorted in decreasing order of the page scores of the first subset of the plurality of common webpage entries and the second subset of the plurality of friend webpage entries, at least by (paragraph [0092-0094, 0048, 0049, 0052, 0053] describes combined list of search results of common webpage entries and friend webpage entries as interpreted above, and presenting them in a hierarchy based on ranking and applied weight of corresponding pages.)
Claims 8, 9, 12 and 13 recite equivalent claim limitations as claims 2, 3, 6 and 7 above, except that they set forth the claimed invention as an apparatus; Claims 14, 15, 18 and 19 recite equivalent claim limitations as claims 2, 3, 6 and 7 above, except that they set forth the claimed invention as a non-transitory computer-readable medium, as such they are rejected for the same reasons as applied hereinabove. 

Claims 4, 10, 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansen and Delli in view of Gyongyi et al. (US 8959083 B1).
As per claim 4, claim 3 is incorporated and Hansen discloses:
wherein the number of the first subset of the plurality of common webpage entries and the number of the second subset of the plurality of friend webpage entries are predetermined for a plurality of different searches, at least by (paragraph [0053] which indicates that the search results which includes common webpage entries and friend webpage entries, and include any number which may incorporates predetermined numbers of common webpage entries and friend webpage entries)
Gyongyi is incorporated to further teach, predetermined number of results, see col. 8 lines 2-3, “a predetermined number of highest ranked search results are selected 308 for presentation”.
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention made to incorporate the teaching of Gyongyi into the teaching of Hansen and Delli as they relate in searching with social context and one having ordinary skill in the art would have been motivated to use such a modification for the purpose providing most relevant results, as taught by Gyongyi in col. 8 lines 2-3.
Claims 10 and 16 recite equivalent claim limitations as claim 4 above, except that they set forth the claimed invention as an apparatus and non-transitory computer-readable medium, respectively, as such they are rejected for the same reasons as applied hereinabove. 
Claim 5, 11 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansen and Delli in view of Lee et al. US 8572129.
As per claim 5, claim 2 is incorporated and Hansen discloses:
wherein the weighting the page scores comprises: multiplying the page scores of only the plurality of friend webpage entries by the friend factor, which is a product of a first weighting factor and a second weighting factor, the first weighting factor being the same for each of the plurality of friend webpage entries, at least by (paragraph [0048] “search results can be weighted… POIs of the social network users in a searcher's friends list are weighted” and paragraph [0098] “the weighting term may be the presence or absence of an established social network relationship”, meaning the weighting term is applied to the ranking of match entries if such entries has the presence of an established social network relationship (e.g. friend) with the searcher (i.e. weighting the page scores of  entries from friends of the searcher) such application of the weighting term is interpreted as the friend factor, it is further known by one skilled in the art at the time of the invention that weighting can be applied to ranking by mathematical algorithms including simple multiplication factors.  See (Lee, col. 34 lines 19-24) for further support of known multiplication factors for applying weights.
But Hensen fails to specifically disclose: the second weight factor being determined based on a frequency of communication between the user and a friend associated with each of the plurality of friend webpage entries.
However, Lee teaches the above limitations at least by (col 34 lines 55-66, which discloses weight factor as coefficient score associated with a particular hub or node which are user entries, such coefficient is based on “a level or frequency of interaction between the hub and the user (e.g., how many times the user views the hub or how much content was added to the hub by the user over a period of time); a level or frequency of interaction between the user and the requesting user (e.g., how times the users viewed one another's profile pages or how many 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention made to incorporate the teaching of Lee into the teaching of Hansen and Delli as they relate in searching with social context and one having ordinary skill in the art would have been motivated to use such a modification for the purpose of incorporating a measure related to strength of connection between users, to provide most relevant results, as taught by Lee in col. 34 lines 35, col. 35 lines 23-24.
Claims 11 and 17 recite equivalent claim limitations as claim 5 above, except that they set forth the claimed invention as an apparatus and non-transitory computer-readable medium, respectively, as such they are rejected for the same reasons as applied hereinabove. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152